COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR EN BAN RECONSIDERAION

Appellate case name:       City of Houston and Annise D. Parker V. Phillip Paul Bryant and
                           James Scarborough

Appellate case number:     01-16-00273-CV

Trial court case number: 2015-69353

Trial court:               333rd District Court of Harris County

Date motion filed:         January 27, 2017

Party filing motion:       City of Houston

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                         Acting Individually     Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: May 2, 2017